Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0198275 (hereinafter referred as “Hays”), in view of WO 2016/017335 (hereinafter referred as “Ikeda”, refer US 2018/0028980 as English language equivalent for claim mapping).
Regarding claims 16, 18 and 26, Hays teaches a liquid treatment system (Fig. 1) comprising an inlet (water connection line 7 connecting the tank 10); a pressure vessel (10) connected to the inlet, wherein the pressure vessel is provided with a pressure system (Air pump 2); an RO membrane module (12); recirculation line (8) from an outlet of the RO module to the pressure vessel; a permeate outlet (13) for receiving permeate.
Hays does not teach that the system comprises a pump and the pressure system comprises a supply container containing an inert gas therein, the supply container coupled to the pressure vessel to supply the inert gas to the pressure vessel to pressurize the pressure vessel with the inert gas.
Ikeda teaches a liquid treatment system comprising a pressure vessel (1), a pressure system comprising a supply container (3) containing an inert gas (such as nitrogen, [0134]) therein [0132], the supply container coupled to the pressure vessel to supply the inert gas to the pressure vessel to pressurize the pressure vessel with the inert gas [0135]; a membrane module (14); and a pump (18) delivering liquid from the pressure vessel to the membrane module. Ikeda also teaches a recirculation line 5 connecting retentate of the membrane module back to the pressure vessel (refer fig. 1).
Hays and Ikeda are analogous inventions in the art of liquid filtration systems. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 
The limitations “for concentrating raw milk”, “for filtering raw milk”, “for pumping raw milk”, “for receiving separated water”, “for receiving concentrated milk”, and “configured to be pressurized to a pressure of at least 10 bar” are reciting intended use and functions of the apparatus or elements of the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
Regarding claim 25, modified Hays teaches limitations of claim 16 as set forth above. The limitation of claim 25 is reciting a property of the material being worked upon by the apparatus without imparting additional structure to the system of claim 16. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It shall also be noted that material worked upon by the apparatus does not limit apparatus claim. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hays, in view of Ikeda as applied to claim 16 above, and further in view of KESSLER HG: "Lebensmittel-und Bioverfahrenstechnik/ Molkereitechnologie, Membrantrennverfahren", 1 January 3 1996 (1996-01-01), LEBENSMITTEL-UND BIOVERFAHRENSTECHNIK/MOLKEREITECHNOLOGIE, MEMBRANTRENNVERFAHREN, VERLAG A.KESSLER, MUNCHEN, PAGE(S) 56 - 58,79, XP002617881 (hereinafter referred as “Kessler”, refer the translation provided by the applicant).
Regarding claims 21 and 27, modified Hays teaches limitations of claim 16 as set forth above. Hays does not disclose that the RO membrane is provided with passage openings in a range of 0.1 – 1 nanometers. However, Kessler establishes that it is known in the art to use membranes having a pore size of 0.3 nm to remove water from milk (refer Kessler, Table 4.1). Therefore, selection of pore size of the membrane would have been an obvious matter of choice to one of ordinary skill in the art to enable removal of water from milk.
Claims 16, 18, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0003381 (hereinafter referred as “Smith”), in view of Hays, and Ikeda.
Regarding claim 16, 18 and 26, Smith teaches a milk processing system comprising an inlet; a vessel (116) connected to the inlet; a reverse osmosis membrane (128) for filtering the raw milk; a pump (124) for pumping the raw milk under pressure out of the vessel and through or along the reverse osmosis membrane; a recirculation line (110) from an outlet of the reverse osmosis membrane to the vessel for returning concentrated milk to the vessel and a permeate outlet for receiving separated permeate therethrough and a milk outlet for receiving concentrated milk therethrough (refer fig. 1, abstract, [0014]-[0031]). Smith further discloses that the predetermined filtration pressure falls between a minimum pressure of about 10 or 15 bars and a maximum 
Smith does not teach that the vessel 116 is a pressure vessel.
Hays teaches a system for treating a liquid utilizing a reverse osmosis membrane (abstract, fig. 1, fig. 2), the system comprises a pressure vessel (10) having an inlet that receives liquid into the pressure vessel, an air compressor unit connected to the pressure vessel to generate pressure, a reverse osmosis membrane module (12) receiving liquid from the pressure tank, the reverse osmosis unit generating a permeate and a concentrate.
Smith and Hays are analogous inventions in the art of systems using reverse osmosis membrane to treat liquid. It would have been obvious to one of ordinary skill in the art to modify the system of Smith with teachings of Hays to provide a pressure vessel and a pressurizing means such as a compressor to pressurize the pressure vessel to achieve desired/required pressure to perform reverse osmosis on the liquid to obtain permeate and concentrate. Selecting how much pressure is required would have been an obvious matter of design choice to one of ordinary skill in the art. Furthermore, the claim is directed to an apparatus. Manner of operating the device does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Smith also teaches “A method of collecting and concentrating milk from the concentration system comprising: under pressure, depositing milk into a holding tank; drawing milk from the holding tank while the vehicle is stationary and/or uploading or unloading of milk, or underway and directing the milk to the concentration system carried by the vehicle; and operating the concentration system while the vehicle is stationary and/or uploading or unloading of milk, or underway to remove water from the milk by reverse osmosis filtration system in combination with the concentration level control system” (abstract), and that the pump (124) is operated to receive and pressurize the milk through-out the system [0014], and further adds that concentration level control system comprising a control valve regulating the concentrate flow 110 to achieve a fixed system operating pressure to control the system [0014]. Therefore, Smith teaches pressurizing the concentration system which includes feed from holding tank to the RO module, and recirculation line. 
Modified Smith does not teach that the pressure system comprises a supply container containing an inert gas therein, the supply container coupled to the pressure vessel to supply the inert gas to the pressure vessel to pressurize the pressure vessel with the inert gas.
Ikeda teaches a liquid treatment system comprising a pressure vessel (1), a pressure system comprising a supply container (3) containing an inert gas (such as nitrogen, [0134]) therein [0132], the supply container coupled to the pressure vessel to supply the inert gas to the pressure vessel to pressurize the pressure vessel with the inert gas [0135]; a membrane module (14); and a pump (18) delivering liquid from the pressure vessel to the membrane module. Ikeda also teaches a recirculation line 5 connecting retentate of the membrane module back to the pressure vessel (refer fig. 1).
Modified Smith and Ikeda are analogous inventions in the art of liquid filtration systems. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Ikeda establishes that it is known in the art to use inert gas cylinder to pressurize a feed/supply tank. Selection of inert gas cylinder over an air pump would have been an obvious matter of design choice to one of ordinary skill in the art to achieve predictable result of keeping feed/supply liquid under pressure. The amount of pressure applied by the inert gas to maintain pressure in the pressure vessel, the module, and the recirculation line would have also been an obvious matter of design choice to one of 
Regarding claim 25, modified Smith teaches limitations of claim 16 as set forth above. The limitation of claim 25 is reciting a property of the material being worked upon by the apparatus without imparting additional structure to the system of claim 16. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It shall also be noted that material worked upon by the apparatus does not limit apparatus claim. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 28, .
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hays, and Ikeda as applied to claims 16 and 18 above, and further in view of Kocak, H. R., Dairy products manufactured from whole milk concentrated by reverse osmosis part 1 - UHT products. Australian Journal of Dairy Technology. 1985; 40(3):96-100 (hereinafter referred as “Kocak”).
Regarding claims 19 and 23, modified Smith teaches limitations of claims 16 and 18 as set forth above. Modified Smith does not teach that the system comprises a heat exchanger for maintaining a temperature of the fresh raw milk. However, use of heat exchanger to maintain desired temperature of milk in milk processing system is disclosed by Kocak (refer P96). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of modified smith teachings of Kocak to provide a heat exchanger to maintain a desired temperature of the milk to avoid damage of milk.
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hays, and Ikeda as applied to claim 16 above, and further in view of KESSLER HG: "Lebensmittel-und Bioverfahrenstechnik/ Molkereitechnologie, Membrantrennverfahren", 1 January 3 1996 (1996-01-01), LEBENSMITTEL-UND BIOVERFAHRENSTECHNIK/MOLKEREITECHNOLOGIE, MEMBRANTRENNVERFAHREN, VERLAG A.KESSLER, MUNCHEN, PAGE(S) 56 - 58,79, XP002617881 (hereinafter referred as “Kessler”, refer the translation provided by the applicant).
Regarding claims 21 and 27, modified Smith teaches limitations of claim 16 as set forth above. Smith further teaches that the RO membrane is used to remove water .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Hays, Ikeda and Kessler as applied to claim 21 above, and further in view of NL 198001095 A (hereinafter referred as “NL ‘095”, refer attached English language machine translation for claim mapping).
Regarding claim 22, modified Smith teaches limitations of claim 21 as set forth above. Smith discloses that the system is for milk processing. Smith does not explicitly disclose that the system is connected to milking robot, however, it is inherent that the system is connected to a source of milk. Also, it is known in the art to have a system comprising a source of milk provided by milking robot and connecting the source of milk to a milk processing system comprising a reverse osmosis module (refer NL ‘095; abstract, P5/Last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of modified Smith to have a source of milk provided by milking robots/machines and attach the system to milking robot/machine.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Hays, and Ikeda as applied to claim 16 above, and further in view of NL ‘095.
Regarding claim 29, modified Smith teaches limitations of claim 16 as set forth above. Smith discloses that the system is for milk processing. Smith does not explicitly disclose that the system is connected to milking robot, however, it is inherent that the system is connected to a source of milk. Also, it is known in the art to have a system comprising a source of milk provided by milking robot and connecting the source of milk to a milk processing system comprising a reverse osmosis module (refer NL ‘095; abstract, P5/Last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of modified Smith to have a source of milk provided by milking robots/machines and attach the system to milking robot/machine.
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. With regards to rejection of claim 16 under 35 USC 103(a) as being unpatentable over Smith in view of Hays, applicant argued that Smith and Hays fail to teach or suggest the system comprising a supply container containing an inert gas therein, the supply container coupled to the pressure vessel to supply the inert gas to the pressure vessel to pressurize the pressure vessel with the inert gas. The newly added limitation is taught by Ikeda. 
Applicant further argued that Smith and Hays fail to teach the pressure vessel, the reverse osmosis membrane, the pump and the recirculation line are configured to be pressurized to a pressure of at least 10 bar during operation via the pressure system. This is not found to persuasive because the limitation is directed to a manner of operating the apparatus and does not structurally limit the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch 
Applicant further argued that Smith’s storage tanks (116, 118) are not disclosed as being pressurized, and the pressurization of Smith’s system is limited to the section between the Pump (124) and the filter module membrane 128. However, Ikeda teaches a system wherein the pressure vessel, the membrane module and the recirculation lines are in a closed loop. Maintaining or achieving desired pressure range would have been an obvious matter of choice to one of ordinary skill in the art. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales include “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art”. Selection of a closed loop pressurized system or partially pressurized system would have been an obvious matter of choice to one of ordinary skill in the art since both are known in the art (see the system in Smith/Hays and Ikeda).
Applicant further argued that 
    PNG
    media_image1.png
    689
    1186
    media_image1.png
    Greyscale

Applicant’s argument has been considered. However, the current rejection includes combination of Smith, Hays, and Ikeda. Smith teaches a liquid filtration system including feed tank, pump, RO module, and recirculation line. Smith discloses two tanks (116 and 118). Hays teaches pressurizing feed tank with air. Ikeda teaches pressurizing feed tank with inert gas and also teaches a closed loop system which is capable of being pressurized entirely between feed tank, membrane module and recirculation line. Therefore, the combination of Smith, Hays and Ikeda teaches all limitations of claim 16. Furthermore, the amount of pressure applied by the inert gas to maintain pressure in the pressure vessel, the module, and the recirculation line would have also been an obvious matter of design choice to one of ordinary skill in the art to enable discharge of liquid out of pressure vessel at desired pressure and flow. And "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 202004003175U1 (refer attached English language machine translation) teaches a liquid treatment system comprising a pressurizing system having inert gas tank, and reverse osmosis membrane; CN 204352630U (refer attached English language machine translation) discloses liquid delivery system comprising pressurized vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PRANAV N PATEL/Primary Examiner, Art Unit 1777